Title: Petition of Peter Veitch, with Jefferson’s Order, 17 March 1803
From: Veitch, Peter
To: Jefferson, Thomas


          
             To His Excellency the President
                            
                                of the United States
                            
            Alexa. 17th. March 1803
          
          The Petition of Peter Veitch of Alexandria County Humbly Sheweth that during the year 1801, he was presented by a Grand Jury for the body of this County for retailing Spirituous Liquors without Licence, on which presentment Judgment and Execution has since been had, in favour of the United States; which including the costs of Prosecution amounts to Ninety eight dollars eighty five cents—which said Sum, your petitioner is utterly unable to pay—and ruin and distress will be the inevitable fate of your petitioner, if your Excellency in tender Consideration does not remit the fine and Costs above staded Your petitioner begs leave to state that he is now far advanced in life and his means of procuring a livelihood very limited as he spent the early part of his life in the revolutionary Army which he entered at an early period remained in his Country’s Service until the disbanding of the Army That his ignorance as to the time and manner of renewing his licence subjected him to the rigour of the Law and not a disposition to evade or elude its forms—your Petitioner as in duty Bound will ever pray &c
          
            Peter Veitch
            his × mark
          
          
            District of Columbia
            Alexandria County—[Sc]
            The above named Peter Veitch personally appeared before me the Subscriber one of the United States Justices for the County aforesaid and made Oath that the facts Stated in the foregoing petition are true and Correct. Given under my hand this 19th. day of March 1803—
          
          
            A Faw
          
          
            We the Subscribers do hereby Certify that we believe the facts stated in the foregoing petition to be true—That Mr. Veitch is poor and far advanced in life but an honest and Industrious man and of good Character and do recommend his Case to the President as one entitled to mitigation and relief
            
            Alexandria 17th. March 1803.
          
          
            A Faw
          
          
            [Order by TJ:]
            a pardon to be issued
          
          
            Th: Jefferson
            Apr. 6. 1803.
          
        